Citation Nr: 0018775	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  92-17 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss and 
tinnitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1969 to April 
1971.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

Here the Board notes that although the RO, in 1972, denied 
service connection for a psychiatric disorder, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") had held that a new 
diagnosis of a new disorder, which is not inextricably 
intertwined with a previously denied claim, and which was not 
considered at the time of the prior decision, constitutes a 
new claim and requires an initial adjudication of such claim.  
Ephraim v. Brown, 82 F.3d 399, 401-02 (Fed.Cir. 1996).  As 
the instant appeal stems from the RO's initial denial of 
service connection for PTSD, and as that diagnosis was not 
considered in the earlier decision denying service connection 
for an unnamed psychiatric disorder, the matter is properly 
treated this claim as a new claim.  The Board will therefore 
limit discussion herein below to the issue of entitlement to 
service connection for PTSD.  The veteran has not raised the 
issue of whether new and material evidence sufficient to 
warrant reopening his claim of entitlement to other 
psychiatric disorder has been received and such is not before 
the Board.  See 38 C.F.R. § 3.156 (1999).

With regard to the issue of entitlement to service connection 
for tinnitus, the Board notes that the veteran claimed 
service connection for that disability in November 1991.  The 
RO denied entitlement to service connection in a rating 
decision dated in September 1992, although it is unclear 
whether the veteran was informed of that decision.  However, 
he offered testimony as to this issue at a hearing in 
November 1992.  This testimony is construed as a notice of 
disagreement.  Thereafter, the RO issued a number of 
supplemental statements of the case including the issue of 
entitlement to service connection for tinnitus.  The most 
recent supplemental statement of the case was issued in 
January 1997.  The veteran or his representative did not 
submit additional argument on this issue until June 2000.  In 
view of the fact that the supplemental statements of the case 
may have lead the veteran to believe that he had perfected 
this issue for appellate consideration, the Board waives the 
timely filing of the substantive appeal.  Holland v. Gober, 
10 Vet. App. 433, 434 (1997); Rowell v. Brown, 4 Vet. App. 9, 
15-16 (1993).

The claim of entitlement to service connection for hearing 
loss is discussed in the remand portion of this decision.  


FINDING OF FACT

The record contains a diagnosis of PTSD, that has been 
related by a competent professional to in-service stressors 
as reported by the veteran.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to claims 
of service connection is whether there is evidence that the 
claim is well grounded.  "[A] person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Carbino v. Gober, 
10 Vet. App. 507 (1997); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that a claim must be accompanied by supportive evidence 
and that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  

For the purposes of determining whether a claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  

Generally, for a claim to be well grounded, there must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

Under 38 C.F.R. § 3.304(f) (1999), a well-grounded claim for 
service connection for PTSD requires the presence of three 
elements: (1) A current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; (3) medical evidence of a causal 
nexus between current symptomatology and the specific claimed 
in- service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).  

In June 1993, a private examiner diagnosed PTSD secondary to 
combat in Vietnam.  Thus, the existing record contains a 
diagnosis of PTSD related by competent medical personnel to 
incidents of service as reported by the veteran.  As such, 
the claim is well grounded.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded; to that extent only, the appeal is granted.


REMAND

The veteran has reported treatment at VA facilities, 
specifically the medical centers at Temple and Dallas, Texas, 
as far back as 1974.  He has indicated that he sought 
treatment for complaints associated with a nervous disorder 
and for hearing problems.  At the time of his hearing in 
November 1992 he specifically reported being in receipt of 
PTSD treatment at the Temple, Texas, VA Medical Center since 
1984, and reported receipt of hearing aids from VA in or 
around 1981.  A review of the claims file does not reflect 
that VA has attempted to obtain such records for association 
with the claims file.

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO must 
obtain these treatment records because they might contain 
medical findings and other conclusions that might be 
determinative in the disposition of these claims.

Accordingly, these matters are returned to the RO for the 
following:

1.  The RO should obtain all records of 
VA treatment for psychiatric problems 
and/or for hearing/ear problems to date 
for association with the claims file.

2.  The RO should contact the veteran 
with notice of the purpose of this remand 
and also afford him opportunity to 
provide further information pertaining to 
alleged stressful events of service, 
particularly any detailed information 
regarding dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment and any other identifying 
detail.  The veteran should also be 
advised that he is free to identify and 
submit other information in support of 
his claims for service connection for 
PTSD or hearing loss.

3.  After the above, the RO should review 
the claims file and any additionally 
obtained evidence to determine if further 
development with respect to the PTSD 
claim, such as stressor verification or 
additional examination, is required.  The 
RO should also determine whether the 
claims of entitlement to service 
connection for hearing loss and tinnitus 
are well grounded, based on a review of 
the full record, and if so, ensure the 
duty to assist has been met.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  After any indicated 
corrective action has been completed, the 
RO should again review the record and re-
adjudicate the veteran's claims of 
entitlement to service connection for 
PTSD and hearing loss.  If any benefit 
sought on appeal remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, to include any 
additionally received evidence; fully 
cites the applicable legal provisions; 
and reflects detailed reasons and bases 
for the decision.  The veteran and his 
representative should then be afforded 
the applicable time period to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 



